Fourth Court of Appeals
                                          San Antonio, Texas

                                     MEMORANDUM OPINION

                                              No. 04-18-00389-CV

                                              IN RE R.R. and C.C.

                                       Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Marialyn Barnard, Justice
                  Rebeca C. Martinez, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: June 27, 2018

PETITION FOR WRIT OF MANDAMUS DENIED

           Relators filed a petition for writ of mandamus asserting the trial court abused its discretion

by “failing to return [three children] to relators at the conclusion of the full hearing.” Relators

contend the children were removed based on an allegation that the children were under “neglectful

supervision.” Relators ask this court to instruct the trial court to return the children and dismiss

the State’s case.

           Relator’s petition does not contain, among other things, a statement of facts, legal authority,

an argument, or an appendix. See TEX. R. APP. P. 52.3 (“Form and Content of Petition”). 2 Because



1
 This proceeding arises out of Cause No. 2018PA00816, pending in the 37th Judicial District Court, Bexar County,
Texas, the Honorable Charles E. Montemayor presiding.
2
  Contrary to Texas Rules of Appellate Procedure 9.8 and 9.9, in their petition, relators failed to identify the minors
by an alias or redact their names. We would normally strike the brief for this reason. However, in the interest of
justice, we exercise our discretion to consider relators’ argument. Tex. Dep’t of Aging & Disability Servs. v. DeLong,
441 S.W.3d 538, 539, n.1 (Tex. App.—El Paso 2014, pet. denied) (declining to exercise discretion to strike DeLong’s
brief for failure to comply with briefing rules).
                                                                                       04-18-00389-CV


the Texas Rules of Appellate Procedure require a relator to include in the petition “a clear and

concise argument for the contentions made, with appropriate citations to authorities and to the

appendix or record,” we hold relators waived their contention. See In re Hartigan, 107 S.W.3d

684, 688 (Tex. App.—San Antonio 2003, orig. proceeding) (citing Rule 52.3(h)).

          However, even if relators’ petition conformed to the Texas Rules of Appellate Procedure,

relators are not entitled to the relief they request. Although we have jurisdiction to direct a trial

court to exercise its discretion, we are not permitted to tell the trial court how to rule on a pending

matter.     See O’Donniley v. Golden, 860 S.W.2d 267, 269 (Tex. App.—Tyler 1993, orig.

proceeding) (per curiam). Therefore, we deny relators’ petition for writ of mandamus.

          Relators also filed a document entitled “Informa Pauper’s Affidavit Statement” in which

they ask this court to “request writs and motion, etc [sic] that were filed with the 37th District

Court of Bexar County.” We deny the request.


                                                   PER CURIAM




                                                 -2-